Citation Nr: 1136269	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder.

2.  Entitlement to an initial compensable disability evaluation for bilateral heel spurs and pes planus.

3.  Entitlement to an initial compensable disability evaluation for residuals of a shell fragment wound to the right hand and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1984 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating action in which the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah which, in pertinent part, granted service connection with a noncompensable disability evaluation for degenerative joint disease of the right shoulder, bilateral heel spurs and pes planus, and shell fragment wounds to the right hand and forearm.  Due to the location of the Veteran's residence, the jurisdiction of his appeal has been transferred to the RO in Muskogee, Oklahoma.  

In a December 2007 rating decision by the RO in Muskogee, Oklahoma, the Veteran was granted an increased evaluation to 10 percent for degenerative joint disease of the right shoulder, effective June 1, 2005, the date of the original claim for service connection.  In any event, the issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the December 2007 determination was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Veteran's claim for an increased initial rating for degenerative joint disease of his right shoulder is characterized as is listed on the cover page of this decision.  


FINDINGS OF FACT

1.  The degenerative joint disease of the Veteran's right shoulder is manifested by no worse than a noncompensable limitation of motion.

2.  The Veteran's bilateral heel spurs and pes planus is manifested by symptomatology no worse than pain on ambulation that is not relieved by orthotics and by mild limitations on occupational and daily activities.

3.  The service-connected residuals of shell fragment wounds to the right hand and forearm are manifested by a noncompensable level of limitation of motion but by asymptomatic scars, some decreased sensitivity in the index finger with no neurological impairment, and no muscle impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the right shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).

2.  The criteria for a 10 percent evaluation, but no higher, for bilateral heel spurs and pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5276 (2010).

3.  The criteria for a rating of 10 percent, but no higher, for the service-connected residuals of a shell fragment wound to the right hand and forearm have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and to assist claimants in the development of their appeals.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected disorders falls within this fact pattern.  Prior to the RO's July 2005 grant of service connection for a right shoulder disability, bilateral heel spurs and pes planus, and residuals of a shell fragment would to the right hand and forearm, the Veteran was notified (by a February 2005 letter) of the evidence needed to establish the underlying issues.  After receiving notice of the award of service connection for these disabilities here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the granted claims.  Clearly, no further section 5103(a) notice is required for these increased rating claims.  

Regarding the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications (including the July 2005 rating decision and the December 2007 statement of the case) that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service treatment records, and VA and private medical records have been obtained and associated with the claims file.  He has been afforded examinations in March 2005, June 2007 and August 2007.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, these examinations are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  

Relevant facts have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  The Veteran will not be prejudiced by the Board proceeding to the merits of his claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

      A. Right Shoulder

In this case, the Veteran contends that his degenerative joint disease of the right shoulder is manifested by adverse symptomatology that warrants a rating in excess of the currently assigned 10 percent evaluation.  
Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated under DC 5003 (degenerative arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a (2010).  Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2010).  In that regard, limitation of motion of the arm is evaluated under Diagnostic Code 5201.

Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion at shoulder level on the major side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side, and a 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.  

In this case, the Veteran is right hand dominant.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction, and 0 to 90 degrees of internal and external rotation of this joint.  See 38 C.F.R. § 4.71a, Plate I.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In the present case, the Board finds that the service-connected right shoulder disability is appropriately rated under the Diagnostic Codes for degenerative arthritis and for limitation of motion of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).  Indeed, the evidence of record shows degenerative joint disease of the right shoulder with limitation of motion and pain.  The Board, however, will also consider all other diagnostic codes pertinent to the shoulder and will also consider whether separate or higher ratings are warranted under any other diagnostic code.

VA and private treatment records show X-ray evidence of degenerative changes in the right shoulder with tendonitis.  

In August 2007, the Veteran was afforded a QTC examination to determine the severity of his right shoulder disability.  The Veteran reported pain stiffness in the joint with weakness and lack of endurance.  He stated that he cannot lift heavy objects.  He denied swelling, heat, redness, giving way, locking, fatigability, and dislocation of the right shoulder.  He reported painful flare ups twice per day, typically lasting for one hour, without incapacitation.  His current treatment was noted to be codeine.  On examination, the examiner noted that the Veteran was right hand dominant.  He noted tenderness in the shoulder without edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion testing showed flexion to 170 degrees with pain occurring at 160 degrees.  Abduction was to 160 degrees with pain at 150 degrees.  External and internal rotation was both to 80 degree with pain at 75 degrees.  The examiner noted that the right shoulder joint function was additionally limited by 5 degrees by pain, fatigue, weakness, lack of endurance and that pain had the major function impact.  He noted no additional limitation due to incoordination.  He indicated that the only effect of the condition on the Veteran's daily activity was limited lifting.

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 10 percent disability evaluation based on mild limitation of motion of the Veteran's right shoulder with pain.  As the evidence discussed herein illustrates, the Veteran has exhibited no worse than a noncompensable level of limitation of motion of his right shoulder-even upon consideration of the examiner's finding of slight additional limitation of motion by pain, fatigue, weakness, and lack of endurance.  Indeed, incapacitating episodes have not been shown.  Thus, a rating greater than the currently-assigned evaluation of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5201.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  With regard to the evidence showing additional pain and limitation on repetition, the Board notes that these factors have already been contemplated by the Veteran's current 10 percent rating for this disability.  Thus, a higher evaluation based on these factors is not warranted.

Additionally, the Board also finds that a higher evaluation is not warranted under any other potentially applicable Diagnostic Codes related to the shoulder such as DC 5200 because he does not have ankylosis, DC 5202 because he does not have an impaired humerus, and/or DC 5203 because he does not have an impaired clavicle or scapula.  

The Board acknowledges the Veteran's contentions regarding his increased rating claim and finds such contentions credible and competent to report observable lay symptoms.  38 C.F.R. § 3.159(a)(2).  A lay person is thus competent to testify about symptomatology where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405- 406 (1995) (lay statements about a person's own observable condition or pain are competent evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is competent when it regards features or symptoms of injury or illness).  However, the Board finds that the Veteran's contentions are outweighed by the probative medical evidence of record showing no symptomatology that would warrant an increased rating.

Thus, there is no basis to grant an increased schedular rating for the Veteran's service-connected right shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In reviewing the Veteran's claim for a higher rating for his service connected right shoulder disorder, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule for shoulder disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board finds that referral for an extraschedular evaluation is not warranted.  

      B.  Bilateral Heel Spurs And Pes Planus

In this case, the Veteran contends that his bilateral plantar fasciitis and pes planus is manifested by adverse symptomatology that warrants a compensable rating.

The Veteran's bilateral foot disorder has been assigned a noncompensable evaluation, having been rated analogous to acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate impairment with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  The criteria for the next higher rating of 20 percent include severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.

In the present case, the Board finds that the service-connected bilateral foot disability is appropriately rated under the Diagnostic Code for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Indeed, the evidence of record shows bilateral heel spurs with pes planus.  The Board, however, will also consider all other diagnostic codes pertinent to the shoulder and will also consider whether separate or higher ratings are warranted under any other diagnostic code.

Treatment records show a history of flat feet and treatment for heel spurs (plantar fasciitis).  

In March 2005, the Veteran was afforded a VA examination.  The examiner noted a history of treatment with orthotics to relieve foot pain.  He noted that the Veteran wore a heel cup, but no braces and did not take medication for the pain.  The Veteran indicated that it was hard for him to run or walk for long distances and that he develops a limp on painful flare ups.  He reported that the feet did not swell but were tender to palpation at times.  An examination of the feet revealed full range of motion with tenderness on palpation of the posterior heel.  The arches were noted to be pes planus without calluses.  The examiner noted full dorsiflex of great toe and good foot strength, and that the Veteran could move his feet actively, passively, and repetitively without signs of pain, discomfort, or fatigueability.  He could also squat and rise without pain in the feet.  The examiner diagnosed bilateral heel spurs.

At the June 2007 QTC examination, the Veteran reported chronic pain in the feet, worse in the morning and in cold weather.  He reported that the pain is constant, localized, and is sharp, aching and cramping in nature.  He noted that it is relived by rest, but not relieved by orthotics.  He reported that he cannot walk or stand for prolonged periods of time and that ambulation is painful.  On examination, the examiner noted no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  He noted no pes planus, pes cavus, hammer toes, hallux valgus, hallux rigidus, or metatarsalgia.  He noted limitations on standing and walking due to painful feet on arising and after inactivity.  He noted that the Veteran tried heel cups which made the condition worse.  He indicated that symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-ray findings showed bilateral heel spurs and the examiner diagnosed bilateral heel spurs.  He remarked that the effect of the condition on the Veteran's usual occupation was painful ambulation while walking as a mail carrier and on daily activity.

On reviewing the complete medical evidence of record, the Board finds that the Veteran's bilateral heel spurs with pes planus most nearly approximate the criteria for a 10 percent disability evaluation.  The Veteran's bilateral foot disorder is characterized primarily by pain on use with painful ambulation and some tenderness on palpation.  Significantly, these symptoms are not relieved by orthotics.  Thus, a 10 percent evaluation is warranted for the Veteran's symptoms of a bilateral foot disorder.

However, a higher evaluation is not warranted.  In this regard, the Veteran's symptoms do not include objective evidence marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Additionally, the Veteran's feet showed full range of motion, good strength, and no limitation of motion on repetitive testing.  There was also no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation to warrant a higher rating.

Additionally, the Board also finds that a higher evaluation is not warranted under any other potentially applicable Diagnostic Codes related to the feet.  In this regard, the evidence of record shows no signs of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, tarsal, or other foot injuries.  See Diagnostic Codes 2577, 5278, 5279, 5280, 5281, 5282, 5283, 5284. 

Therefore, based on the evidence described above, the Board finds that the Veteran meets the criteria for a rating of 10 percent for bilateral heel spurs and pes planus, and no higher.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The record does not reflect frequent or indeed any periods of hospitalization because of the service- connected disability in question, nor does it reflect interference with employment to a degree greater than that contemplated by the regular schedular standards.  The Veteran has not asserted that his foot pain precludes him from working.  Thus, the evidence of record does not reflect any factor which takes the Veteran outside of the norm, or which presents an exceptional case where the currently assigned 10 percent rating is found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). Accordingly, the Board determines that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

      C. Shell Fragment Wound to the Right Hand and Forearm

In this case, the Veteran contends that his residuals of shell fragment wounds to the right hand and forearm are manifested by adverse symptomatology that warrant and compensable disability evaluation.  Specifically, the Veteran has described symptoms of pain in the hand, loss of flexibility in the thumb, and loss of sensitivity in the index finger that causes him to occasionally drop items.

In this case, the Board will consider whether separate ratings are warranted for all residuals of the Veteran's shell fragment wounds, to include arthritic, muscle, and skin impairment.  Such is permitted as long as the rules of pyramiding are not violated.  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided.  38 C.F.R. § 4.14.  A veteran, however, may be entitled to separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2010).  

Under Diagnostic Code 5215, evidence of limitation of dorsiflexion of the major wrist less than 15 degrees or of limitation of palmar flexion of the major wrist in line with the forearm warrants a compensable rating of 10 percent.  A higher schedular rating based on limitation of motion of the wrist joint is not warranted.  See also 38 C.F.R. § 4.71, Plate I.  

No limitation of motion of the major ring finger is compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  With regard to limitation of motion of the major thumb, a compensable evaluation of 10 percent is warranted with evidence of a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The next higher rating of 20 percent requires evidence of a gap of more than two inches (5.1 centimeters).  

When a diagnostic code provides for compensation based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered.  Specifically, determinations should be made that adequately portray the extent of the functional loss "in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. § 4.59 (2010) ("[t]he intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability . . . [and] to recognize actually painful, unstable, or malaigned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint").  

Also potentially applicable to the Veteran's claim are Diagnostic Codes 5307, 5308, and 5309, pertaining to muscle injuries to the forearm and hand.  Diagnostic Code 5307 pertains to Muscle Group VII, the function of which consists of flexion of the wrist and fingers.  For the non-dominant extremity, this diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, a 20 percent evaluation for a moderately severe muscle injury, and a 30 percent evaluation for a severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5307.

Diagnostic Code 5308, provides the rating criteria for evaluation of injuries of Muscle Group VIII.  Muscle Group VIII comprises the muscles arising mainly from the external condyle of the humerus. The functions of these muscles include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.  See 38 C.F.R. § 4.73, . Diagnostic Code 5308.

Diagnostic Code 5309 provides the rating criteria for evaluation of injuries of Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

"Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2010).  

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. § 4.56(d)(2).  

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. § 4.56(d)(3).  

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of "severe" muscle disability:

	(a) X-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

	(b) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

	(c) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

	(d) Visible or measurable atrophy.

	(e) Adaptive contraction of an opposing group of muscles.

	(f) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

      (g) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Id. § 4.56(d)(4).  

Moreover, a compensable rating of 10 percent for scarring may be warranted upon evidence of either a painful superficial scar or an unstable superficial scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2008).  Higher ratings may be granted if the scars, whether deep or superficial, measure certain sizes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802 (2008).  

Turning to the merits of the Veteran's claim, a review of the service treatment records shows a history for treatment for shell fragment wounds of the right hand and forearm.  Specifically, a March 2005 X-ray report noted a number of metallic fragments in the soft tissue of the right hand, forearm, and thumb.  A subsequent March 2005 X-ray report noted findings of arthritis in the right hand and wrist, and, in essence, related the arthritis to the Veteran's shell fragment wound related trauma. 

The March 2005 VA examination also demonstrated the following ranges of motion of the Veteran's right wrist:  dorsiflexion to 70 degrees, palmar flexion to 50 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no pain with motion or tenderness to palpation.  The Veteran was able to move his right wrist actively, passively, and repetitively without signs of pain, discomfort, or fatigability.  With regard to the Veteran's fingers, he was able to flex and to extend all fingers actively, passively, and repetitively without pain, discomfort, or fatigability.  His strength was equal with no swelling or edema.  Although he was unable to lie his thumb across his palm, he was able to touch his thumb to each of his fingers.  

In June 2007, the Veteran was afforded a QTC examination.  He reported no pain in the forearm or functional impairment.  With regard to the right hand, the Veteran reported pain with sharp flare-ups elicited by grabbing or lifting items.  He reported that pain was relieved by rest and that he can function without medication and was not receiving any treatment for the condition.  He also noted no functional impairment.  The examiner observed that the scars on the Veteran's right hand were all asymptomatic without tenderness, disfigurement, ulceratrion, adherenece, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

The Veteran exhibited dorsiflexion of his right wrist to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees-with no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  There was no gap between the right thumb and right fingers.  Right hand strength was within normal limits.  X-rays showed a metallic foreign body in the Veteran's right ring finger, an exuberant bone development due to fracture of the right 5th finger and thumb, an old fracture in the right mid- and dorsal-radius, an olecranon spur formation, and multiple metallic densities in the right wrist.  

Based on the objective medical findings of record, the Board finds that the Veteran's right hand and forearm disability is more accurately contemplated by a 10 percent disability evaluation based on noncompensable limitation of motion.  38 C.F.R. § 4.71a,  Diagnostic Code 5003.  As noted above, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2010).  

In this regard, X-ray finding show arthritis in the hand (including the right thumb and right ring finger) and wrist, related to the Veteran's shell fragment wounds.  Additionally, the VA examination showed slight, but noncompensable, limitation of motion of the right wrist.  Notably, there is no evidence that this disability has resulted in incapacitating episodes.  Thus, a 10 percent rating, but no higher is warranted for noncompensable limitation of motion of the right wrist.  Id.  [Limitation of motion of the right fingers was not shown.]
When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  As noted above, examination findings revealed no additional limitation of motion or function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Thus, DeLuca is inapplicable.

Additionally, the Board also finds that a separate compensable rating based on additional impairment-including that resulting from impaired muscle function, neurological abnormalities, or scarring symptomatology.  Specifically, the Veteran's hand strength was determined to be normal, without weakness, and no neurological abnormalities were noted.  There was no evidence of functional impairment.  Additionally, scars were asymptomatic in nature.  Accordingly, a 10 percent schedular rating based on noncompensable limitation of motion (resulting from arthritis), but no higher, is warranted for this disability.  In addition, no separate compensable ratings based on additional impairment, such as with muscle or scarring pathology, is warranted.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The record does not reflect frequent or indeed any periods of hospitalization because of the service- connected disability in question, nor does it reflect interference with employment to a degree greater than that contemplated by the regular schedular standards.  The Veteran has not asserted that his right arm disability precludes him from working.  Thus, the evidence of record does not reflect any factor which takes the Veteran outside of the norm, or which presents an exceptional case where the currently assigned rating is found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Accordingly, the Board determines that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder, is denied.

An initial 10 percent disability evaluation, but no higher, for bilateral heel spurs and pes planus is granted, subject to governing criteria applicable to the payment of monetary benefits.  

An initial 10 percent disability evaluation, but no higher, for shell fragment wounds to the right hand and forearm is granted, subject to governing criteria applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


